DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant's communication filed 30 October, 2020. Claims 23 and 27 have been previously canceled. Claims 1, 9, 11, 12, 16, 17, 19, 20, and 26 have been amended. Claim 29 has been newly added. As a result, claims 1-22, 24-26 and 28-29 are no pending in this application.

                                           Response to Argument
Applicant’s arguments, see remark, filed 30 October, 2020, with respect to the rejections of claims 1-22, 24-26 and 28-29 under the prior art rejections have been fully considered and are not persuasive. The applicant’s remark to the claims were considered with the results that follow.

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the 

a)    Applicant argues on pages 10-12 of remark filed on 30 October, 2020 that Koehler fails to teach or suggest "instructions, that when executed, convert ... the coaching comment into text; instructions, that when executed, review the converted text of ... the coaching comment for the presence of actionable keywords from the database" as presently recited in claim 1.
Examiner respectfully agrees that the newly amended limitations of claim 1 is rejection under the Koehler prior arts do not teach or suggest ‘instructions, that when executed, convert ... the coaching comment into text; instructions, that when executed, review the converted text of ... the coaching comment for the presence of actionable keywords from the database”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the limitation. This rejection is made using Cindy Whitacre et al. (Patent Pub. Application No.:  US 2004/0138944 A1, hereinafter ‘Whitacre’) in view of Mark B. Mellott et al. (Patented Application No.: US 2010/0125460 A1, hereinafter ‘Mellott’), and further in view of JR. MEANS et al. (Patented Application No.: US 2013/0110565 A1, hereinafter ‘Means’).
Mellott’s invention involves converts a system prompt into speech in the form of a voice prompt for a user after receiving the system prompt.The interface utilizes speech recognition technology to convert a voice command into a system command after receiving the voice command from the user.

In response, Examiner respectfully disagrees. Means invention involves analyzing and reporting reported activities of manager or coach in the coaching system.  Means teaches the limitation “instructions, that when executed, apply a linguistic algorithm to the text to score the text of the coaching comment based on the presence of the actionable keywords in the coaching comment”. In paragraph [0485]  of means teaches coaching notes, marked as good, neutral or bad (red, yellow or green), wherein scoring text such as ‘Red’ indicates ‘very important’, yellow indicates ‘neutral’ and green indicates positive feedback. Examiner correlates coaching notes feedback note as coaching comments which can be marked as at least one of good, bad or neutral as actionable keywords. Therefore, this ranking or importance of the coaching note or feedback corresponding to ‘scoring text of the coaching comments based on the presence of the actionable keywords in the coaching comment’.
In response to Applicant's assertion for the dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



                                      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22, 24-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cindy Whitacre et al. (Patent Pub. Application No.:  US 2004/0138944 A1, hereinafter ‘Whitacre’) in view of Mark B. Mellott et al. (Patented Application No.: US 2010/0125460 A1, hereinafter ‘Mellott’), and further in view of JR. MEANS et al. (Patented Application No.: US 2013/0110565 A1, hereinafter ‘Means’).

With respect to claim 1, Whitacre teaches a system for analyzing coaching comments (see Para [0038], the agent may access or be automatically provided acknowledgement feedback forms as follow-up to ‘supervisory feedback (i.e. coaching comments)’ session), comprising:	
a node comprising a processor and a computer readable medium operably coupled thereto, the computer readable medium comprising a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor, where the plurality of instructions comprise:
instructions, that when executed, receive and record a first interaction between an agent and a customer (see Para [0034], the amount of time by each agent spent ‘handling inbound or outbound calls is logged (i.e. receive and record)’, and a wider range of ‘agent contacts may be managed, such as customer contacts initiated (i.e. interaction between an agent and a customer)’ by email or a website form, on a Contact Management System);
instructions, that when executed, receive and record a coaching comment from the coach regarding the agent's interaction with a customer (see Para [0034]-[0035], each agent spent ‘handling inbound or outbound customer’s calls, and one source of assessments of agent performance may be ‘observations input (i.e. coaching comment)’ by ‘a team leader (i.e. coach)’, and Para [0101] further, teaches identifies when the first and last call monitoring evaluation was completed, average overall quality score and the total number of evaluations, thereby assisting in providing coaching and feedback to direct reports on monitoring goals and overall results), wherein the coach is a different  a team leader (i.e. coach) is a different person than an agent and a customer), and the coaching comment comprises a suggestion on how the agent can improve agent performance (see Para [0084], a number of performance analysis tools are made available, for instance an agent scorecard that allows a team leader or manager to review the performance summaries and status of a number of employees.  Agent trending reports provides ‘indications (i.e. suggestion)’ of whether a substandard performance is improving or becoming more and more of a problem, and Para [0085] teaches performance results are agent performance feedback items that are created by the team leader and acknowledged by the agent to memorialize coaching for improved performance, and Para [0092] further teaches the team leader provides feedback on the agent's performance, including any corrective action plans that are to be implemented. Thereafter, the team leader captures the individual feedback items from the feedback session into the PPM system).
However, Whitacre does not explicitly teach “instructions, that when executed, convert the first interaction and the coaching comment into text; instructions, that when executed, access a database storing actionable keywords; instructions, that when executed, reviewing the converted text of the first interaction and the coaching comment for the presence of actionable keywords from the database; instructions, that when executed, score the text of the coaching comment based on of the actionable keywords in the coaching comment; instructions, that when executed, determine performance of the coach based on the score of the coaching comment; and instructions, that when 
However, Mellott teaches “instructions, that when executed, convert the first interaction and the coaching comment into text (see Fig. 3 and Para [0034] teaches one voice-enabled device 100 (the coach) and its user can enter a Coaching mode in order to listen to another voice-enabled device 200 (the coached) (i.e. first interaction) in accordance with coaching or training the user of that device 200, wherein the coaching user will be "User A" or "Coach", and the user that is being coached will be "User B", or "coached" user, and Para [0035], the voice-enabled device 100 of the coach user (User A) that is coaching another user (User B) includes a voice user interface (VUI) 110 that implements the speech dialog with the coach user, and the voice user interface 110 converts the coach user's spoken utterances or voice commands (i.e. converts coaching comment in to text) to system data or system commands through speech recognition technology, and converts system data or system Prompts to voice Prompts through text-to-speech technology); 
instructions, that when executed, access a database storing actionable keywords (see Para [0043], the VUI 110 of voice-enabled device 100 continues to process voice commands and manual inputs from the associated user 130 during the establishment of the connection. In one embodiment, if the user 130 presses a STOP or CANCEL button of the voice-enabled device 100, or gives an abort voice command such as the spoken voice command, "Cancel" (i.e. voice commands and manual inputs from the associated user 130 as ‘coach’ on the coach device corresponding to ‘the actionable keywords in coaching comments)); 
the VUI 110 on the Coach device 100 continues to monitor the database 115 as well as monitoring the manual inputs or buttons, voice recognition capabilities are generally deactivated in device 100 while Coaching mode is active, but the VUI 110 performs a program loop, waiting for a signal from a manual input, such as a CANCEL or STOP button of device 110 that will deactivate Coaching mode. This allows the coach user to then speak to and instruct the coached user on how to interface in the voice dialog and to discuss what responses to give and what words to say without the speech recognition features of the coach device trying to perform speech recognition on the coach user’s device, and Para [0043] further teaches the VUI 110 of voice-enabled device 100 continues to process voice commands and manual inputs from the associated user 130 during the establishment of the connection. In one embodiment, if the user 130 presses a STOP or CANCEL button of the voice-enabled device 100, or gives an abort voice command such as the spoken voice command, "Cancel" (i.e. voice commands and manual inputs from the associated user 130 as ‘coach’ on the coach device corresponding to ‘the actionable keywords in coaching comments)).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings that managing performance of an employee in a customer management service provider of Whitacre with the teachings of Mellott’s method for training a trainee to be coached by a coach in a voice-

However, Whitacre and Mellott do not explicitly teach “instructions, that when executed, apply a linguistic algorithm to the text to score the text of the coaching comment based on the presence of the actionable keywords in the coaching comment; instructions, that when executed, determine performance of the coach based on the score of the coaching comment; and instructions, that when executed, display the score of the coaching comment on a user device to improve the performance of the coach”.

However, Means teaches “instructions, that when executed, apply a linguistic algorithm to the text to score the text of the coaching comment based on the presence of the actionable keywords in the coaching comment (see Para [0445], the coach's outcome selection is then compared to actual outcomes as a means of improving the coach and coaching method, and Para [0485] teaches coaching notes (i.e. coaching comment), ‘marked as good, neutral or bad (scoring red, yellow or green) (i.e. actionable keywords)’);
instructions, that when executed, determine performance of the coach based on the score of the coaching comment (see Para [0494], qualitative notes (i.e. coaching comment) from supervisor--grouped by subject--and ranked on a scale from good (1) to bad (10) (i.e. determine performance of the coach based on score), wherein [0571] teaches ranking of coaches enables an organization to improve its coaching by developing a coach the coach program, whereby higher ranked coaches provide feedback to lower ranked coaches.  This system allows continual evaluation of coaches and ensures impactful coaching for the team members); and
instructions, that when executed, display the score of the coaching comment on a user device to improve the performance of the coach (see Para [0494], qualitative notes from supervisor--grouped by subject--and ranked on a scale from good (1) to bad (10), and Para [0570]-[0571], All the activities around a coach are evaluated by the TV system for their impact on member effectiveness and efficiency.  As the system acquires data it can assign a confidence interval to the impact of coaching on the effectiveness and efficiency of a particular member.  This impact analysis is subsequently used to rank coaches)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings that managing performance of an employee in a customer management service provider of Whitacre with the teachings of Mellott’s training a trainee to be coached by a coach in a voice-enabled method to include the teachings of Means’s method for providing an employee activity management system. Whitacre, Mellott and Means are in the same field of invention because all of them teach analyzing coaching/training environment. One would have been motivated to make this modification to analyze coaching comments as taught by Means in order to provide users training on specific subject with components within the 

Regarding claim 2, Whitacre teaches the score is binary or scalar (see Fig. 3).

Claims 10 and 18 are substantially similar to claim 2, and therefore likewise rejected.

Regarding claim 3, Whitacre teaches review the coaching comment for encouragement, likelihood to change the agent’s behavior or a combination thereof, to provide a further basis for the score (see Para [0009], tracking supervisory evaluations, as well as agent review of feedback based on the quantitative and qualitative measures)’.

Claims 11 and 19 are substantially similar to claim 3, and therefore likewise rejected.

Regarding claim 4 Whitacre and Koehler and Mellott and Means combined teach review the coaching comment (see Mellott: Para [0035], the voice user interface 110 converts the coach user's spoken utterances or voice commands (i.e. coaching comment) to system data or system commands through speech recognition technology, and converts system data or system Prompts to voice Prompts through text-to-speech technology) comprise instructions, that when executed, search for: pre-selected terms or phrases that indicate actionability, or encouragement; density of the pre-selected terms or phrases in the coaching comment; presence of the pre-selected terms or phrases in a first sentence of the coaching comment; or a combination thereof (see Koehler: Para [0064], the spoken responses are converted into text by the voice recognizer, which text is compared through the coach application 234 to the pre-established keywords retrieved from the database 212 relating to the current dialog segment).

Claims 12 and 20 are substantially similar to claim 4, and therefore likewise rejected.

Regarding to claim 5, Whitacre teaches the coach's scores for a plurality of coaching comments into an aggregated score (see Para [0042], an administrator of the PPM system may customize what measures are used, the weightings given for these measures for a combined score).

Regarding to claim 6, Whitacre teaches the coach's scores are combined over a period of time (see Para [0041], a team leader periodically reviews a listing of his direct reports maintained in a time keeping system to make sure that these are accurate).

Claim 13 is substantially similar to claim 6, and therefore likewise rejected.

Regarding to claim 7, Whitacre teaches compare the aggregated score to an aggregated score of one or more other coaches (see Para [0042], an administrator of the PPM system may customize what measures are used, the weightings given for these measures for a combined score, target ranges for evaluating the degree of success for each measure, implementations that designate how, when and by whom observations/comments are incorporated into the combined score, and other enhanced data capture features).

Claim 14 is substantially similar to claim 7, and therefore likewise rejected.

Regarding to claim 8, Whitacre teaches receive and analyze the agent's interaction with the customer to facilitate scoring the coaching comment (see Para [0039], a team leader interacts with the PPM system 10 through a supervision/management computer 52 to update and monitor agent performance on an agent scorecard).

With respect to claim 9, Whitacre teaches a method for analyzing coaching comments by a coach (see Para [0038], the agent may access or be automatically provided acknowledgement feedback forms as follow-up to ‘supervisory feedback (i.e. coaching comments), which comprises: 
the amount of time by each agent spent ‘handling inbound or outbound calls is logged (i.e. receive and record)’, and a wider range of ‘agent contacts may be managed, such as customer contacts initiated (i.e. interaction between an agent and a customer)’ by email or a website form, on a Contact Management System); 
receiving and recording, by the processor, a coaching comment from the coach regarding the agent's interaction with the customer (see Para [0034]-[0035], each agent spent ‘handling inbound or outbound customer’s calls, and one source of assessments of agent performance may be ‘observations input (i.e. coaching comment)’ by ‘a team leader (i.e. coach)’, and Para [0101] further, teaches identifies when the first and last call monitoring evaluation was completed, average overall quality score and the total number of evaluations, thereby assisting in providing coaching and feedback to direct reports on monitoring goals and overall results), wherein the coach is a different person than the agent and the customer (see Para [0034]-[0035], a team leader (i.e. coach) is a different person than an agent and a customer), and the coaching comment comprises a suggestion on how the agent can improve agent performance (see Para [0084], a number of performance analysis tools are made available, for instance an agent scorecard that allows a team leader or manager to review the performance summaries and status of a number of employees.  Agent trending reports provides ‘indications (i.e. suggestion)’ of whether a substandard performance is improving or becoming more and more of a problem, and Para [0085] teaches performance results are agent performance feedback items that are created by the team leader and acknowledged by the agent to memorialize coaching for improved performance, and Para [0092] further teaches the team leader provides feedback on the agent's performance, including any corrective action plans that are to be implemented. Thereafter, the team leader captures the individual feedback items from the feedback session into the PPM system).
However, Whitacre does not explicitly teach “converting, by the processor, the first interaction and the coaching comment into text; accessing, by the processor, a database storing actionable keywords; reviewing, by the processor, the converted text of the first interaction and the coaching comment for the presence of actionable keywords from the database”.
However, Mellott teaches “converting, by the processor, the first interaction and the coaching comment into text (see Fig. 3 and Para [0034] teaches one voice-enabled device 100 (the coach) and its user can enter a Coaching mode in order to listen to another voice-enabled device 200 (the coached) (i.e. first interaction) in accordance with coaching or training the user of that device 200, wherein the coaching user will be "User A" or "Coach", and the user that is being coached will be "User B", or "coached" user, and Para [0035], the voice-enabled device 100 of the coach user (User A) that is coaching another user (User B) includes a voice user interface (VUI) 110 that implements the speech dialog with the coach user, and the voice user interface 110 converts the coach user's spoken utterances or voice commands (i.e. converts coaching comment in to text) to system data or system commands through speech recognition technology, and converts system data or system Prompts to voice Prompts through text-to-speech technology); 
the VUI 110 of voice-enabled device 100 continues to process voice commands and manual inputs from the associated user 130 during the establishment of the connection. In one embodiment, if the user 130 presses a STOP or CANCEL button of the voice-enabled device 100, or gives an abort voice command such as the spoken voice command, "Cancel" (i.e. voice commands and manual inputs from the associated user 130 as ‘coach’ on the coach device corresponding to ‘the actionable keywords in coaching comments)); 
reviewing, by the processor, the converted text of the first interaction and the coaching comment for the presence of actionable keywords from the database (see Para [0044], the VUI 110 on the Coach device 100 continues to monitor the database 115 as well as monitoring the manual inputs or buttons, voice recognition capabilities are generally deactivated in device 100 while Coaching mode is active, but the VUI 110 performs a program loop, waiting for a signal from a manual input, such as a CANCEL or STOP button of device 110 that will deactivate Coaching mode. This allows the coach user to then speak to and instruct the coached user on how to interface in the voice dialog and to discuss what responses to give and what words to say without the speech recognition features of the coach device trying to perform speech recognition on the coach user’s device, and Para [0043] further teaches the VUI 110 of voice-enabled device 100 continues to process voice commands and manual inputs from the associated user 130 during the establishment of the connection. In one embodiment, if the user 130 presses a STOP or CANCEL button of the voice-enabled device 100, or gives an abort voice command such as the spoken voice command, "Cancel" (i.e. voice commands and manual inputs from the associated user 130 as ‘coach’ on the coach device corresponding to ‘the actionable keywords in coaching comments))”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings that managing performance of an employee in a customer management service provider of Whitacre with the teachings of Mellott’s method for training a trainee to be coached by a coach in a voice-enabled work environment. Whitacre and Mellott are in the same field of invention because all of them teach analyzing coaching/training environment. One would have been motivated to make this modification to analyze coaching comments as taught by Mellott in order to enable coach or trainer to initiate a coaching session, and the trainee to be coached by a coach to perform coaching function at a distant site with different equipment in an efficient manner.
However, Whitacre and Mellott do not explicitly teach “applying, by the processor, at least one linguistic scoring algorithm to the text of the coaching comment to search for the presence of the actionable keywords in the coaching comment; determining, by the processor, performance of the coach based on the score of the coaching comment; and displaying, by the processor, the score of the coaching comment on a user device to improve the performance of the coach”. 
However, Means teaches “applying, by the processor, at least one linguistic scoring algorithm to the text of the coaching comment to search for the presence of the actionable keywords in the coaching comment (see Para [0445], the coach's outcome selection is then compared to actual outcomes as a means of improving the coach and coaching method, and Para [0485] teaches coaching notes (i.e. coaching comment), ‘marked as good, neutral or bad (scoring red, yellow or green) (i.e. actionable keywords)’); determining, by the processor, performance of the coach based on the score of the coaching comment (see Para [0494], qualitative notes (i.e. coaching comment) from supervisor--grouped by subject--and ranked on a scale from good (1) to bad (10) (i.e. determine performance of the coach based on score), wherein [0571] teaches ranking of coaches enables an organization to improve its coaching by developing a coach the coach program, whereby higher ranked coaches provide feedback to lower ranked coaches.  This system allows continual evaluation of coaches and ensures impactful coaching for the team members); and displaying, by the processor, the score of the coaching comment on a user device to improve the performance of the coach (see Para [0494], qualitative notes from supervisor--grouped by subject--and ranked on a scale from good (1) to bad (10), and Para [0570]-[0571], All the activities around a coach are evaluated by the TV system for their impact on member effectiveness and efficiency.  As the system acquires data it can assign a confidence interval to the impact of coaching on the effectiveness and efficiency of a particular member.  This impact analysis is subsequently used to rank coaches)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings that managing performance of an employee in a customer management service provider of Whitacre with the teachings of Mellott’s training a trainee to be coached by a coach in a voice-enabled method to include the teachings of Means’s method for providing an employee activity management system. Whitacre, Mellott and Means are in the same field of invention 

Regarding to claim 15, Whitacre teaches comparing the aggregated score of the coach to a target score (see Para [0038], the agent may make frequent reference to an agent dashboard that comprehensively and intuitively depicts the agent's performance as compared to targets and as compared to his peers on the team).

Regarding to claim 16, Whitacre teaches receiving and analyzing the agent's interaction with the customer to facilitate application of the scoring algorithm (see Para [0039], a team leader interacts with the PPM system 10 through a supervision/management computer 52 to update and monitor agent performance on an agent scorecard). 

With respect to claim 17, Whitacre teaches a non-transitory computer readable medium comprising a plurality of instructions comprising: 
instructions, that when executed, receive and record a first interaction between an agent and a customer (see Para [0034], the amount of time by each agent spent ‘handling inbound or outbound calls is logged (i.e. receive and record)’, and a wider range of ‘agent contacts may be managed, such as customer contacts initiated (i.e. interaction between an agent and a customer)’ by email or a website form, on a Contact Management System); 
instructions, that when executed, receive and record a coaching comment from a coach regarding the agent's interaction with the customer (see Para [0034]-[0035], each agent spent ‘handling inbound or outbound customer’s calls, and one source of assessments of agent performance may be ‘observations input (i.e. coaching comment)’ by ‘a team leader (i.e. coach)’, and Para [0101] further, teaches identifies when the first and last call monitoring evaluation was completed, average overall quality score and the total number of evaluations, thereby assisting in providing coaching and feedback to direct reports on monitoring goals and overall results), wherein the coach is a different person than the agent and the customer (see Para [0034]-[0035], a team leader (i.e. coach) is a different person than an agent and a customer), the coaching comment comprises a suggestion on how the agent can improve agent performance (see Para [0084], a number of performance analysis tools are made available, for instance an agent scorecard that allows a team leader or manager to review the performance summaries and status of a number of employees.  Agent trending reports provides ‘indications (i.e. suggestion)’ of whether a substandard performance is improving or becoming more and more of a problem, and Para [0085] teaches performance results are agent performance feedback items that are created by the team leader and acknowledged by the agent to memorialize coaching for improved performance, and Para [0092] further teaches the team leader provides feedback on the agent's performance, including any corrective action plans that are to be implemented. Thereafter, the team leader captures the individual feedback items from the feedback session into the PPM system).
However, Whitacre does not explicitly teach “instructions, that when executed, convert the first interaction and the coaching comment into text; instructions, that when executed, access a database storing actionable keywords; instructions, that when executed, review the converted text of the first interaction and the coaching comment for the presence of actionable keywords from the database; instructions, that when executed, score the text of the coaching comment using at least one scoring algorithm to search for the actionable keywords in the coaching comment;  -5-Christopher DANSON et al.Attorney Docket No.: 49310.28Application No. 13/912,918Customer No.: 27683 instructions, that when executed, determine performance of the coach based on the score of the coaching comment; instructions, that when executed, aggregate scores for each coaching comment of the coach; instructions, that when executed, compare the aggregated score of the coach to a second aggregated score; and instructions, that when executed, display the aggregated score on a user device to improve the performance of the coach”.
However, Mellott teaches instructions, that when executed, convert the first interaction and the coaching comment into text (see Fig. 3 and Para [0034] teaches one voice-enabled device 100 (the coach) and its user can enter a Coaching mode in order to listen to another voice-enabled device 200 (the coached) (i.e. first interaction) in accordance with coaching or training the user of that device 200, wherein the coaching user will be "User A" or "Coach", and the user that is being coached will be "User B", or "coached" user, and Para [0035], the voice-enabled device 100 of the coach user (User A) that is coaching another user (User B) includes a voice user interface (VUI) 110 that implements the speech dialog with the coach user, and the voice user interface 110 converts the coach user's spoken utterances or voice commands (i.e. converts coaching comment in to text) to system data or system commands through speech recognition technology, and converts system data or system Prompts to voice Prompts through text-to-speech technology); 
instructions, that when executed, access a database storing actionable keywords (see Para [0043], the VUI 110 of voice-enabled device 100 continues to process voice commands and manual inputs from the associated user 130 during the establishment of the connection. In one embodiment, if the user 130 presses a STOP or CANCEL button of the voice-enabled device 100, or gives an abort voice command such as the spoken voice command, "Cancel" (i.e. voice commands and manual inputs from the associated user 130 as ‘coach’ on the coach device corresponding to ‘the actionable keywords in coaching comments)); 
instructions, that when executed, review the converted text of the first interaction and the coaching comment for the presence of actionable keywords from the database (see Para [0044], the VUI 110 on the Coach device 100 continues to monitor the database 115 as well as monitoring the manual inputs or buttons, voice recognition capabilities are generally deactivated in device 100 while Coaching mode is active, but the VUI 110 performs a program loop, waiting for a signal from a manual input, such as a CANCEL or STOP button of device 110 that will deactivate Coaching mode. This allows the coach user to then speak to and instruct the coached user on how to interface in the voice dialog and to discuss what responses to give and what words to say without the speech recognition features of the coach device trying to perform speech recognition on the coach user’s device, and Para [0043] further teaches the VUI 110 of voice-enabled device 100 continues to process voice commands and manual inputs from the associated user 130 during the establishment of the connection. In one embodiment, if the user 130 presses a STOP or CANCEL button of the voice-enabled device 100, or gives an abort voice command such as the spoken voice command, "Cancel" (i.e. voice commands and manual inputs from the associated user 130 as ‘coach’ on the coach device corresponding to ‘the actionable keywords in coaching comments))”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings that managing performance of an employee in a customer management service provider of Whitacre with the teachings of Mellott’s method for training a trainee to be coached by a coach in a voice-enabled work environment. Whitacre and Mellott are in the same field of invention because all of them teach analyzing coaching/training environment. One would have been motivated to make this modification to analyze coaching comments as taught by Mellott in order to enable coach or trainer to initiate a coaching session, and the trainee to be coached by a coach to perform coaching function at a distant site with different equipment in an efficient manner.

However, Means teaches “instructions, that when executed, score the text of the coaching comment using at least one linguistic scoring algorithm to search for the presence of the actionable keywords in the coaching comment (see Para [0445], the coach's outcome selection is then compared to actual outcomes as a means of improving the coach and coaching method, and Para [0485] teaches coaching notes (i.e. coaching comment), ‘marked as good, neutral or bad (scoring red, yellow or green) (i.e. actionable keywords)’);  -5-Christopher DANSON et al.Attorney Docket No.: 49310.28Application No. 13/912,918Customer No.: 27683 
instructions, that when executed, determine performance of the coach based on the score of the coaching comment (see Para [0494], qualitative notes (i.e. coaching comment) from supervisor--grouped by subject--and ranked on a scale from good (1) to bad (10) (i.e. determine performance of the coach based on score), wherein [0571] teaches ranking of coaches enables an organization to improve its coaching by developing a coach the coach program, whereby higher ranked coaches provide feedback to lower ranked coaches.  This system allows continual evaluation of coaches and ensures impactful coaching for the team members); 
instructions, that when executed, aggregate scores for each coaching comment of the coach (see Para [0524]-[0525], best practice note--written or spoken, from the manager/coach to the user, with or without an indicator, signifying the importance of the note.  Additionally, each note is marked with a subject title, to help organize the note and to relate it to a particular subject); 
instructions, that when executed, compare the aggregated score of the coach to a second aggregated score (Para [0445], use in coaching evaluation, the system can present an employee's or salesperson's activity data without disclosing the activity outcome.  The coach then provides his or her best estimate of outcome.  The coach's outcome selection is then compared to actual outcomes as a means of improving the coach and coaching method); and 
instructions, that when executed, display the aggregated score on a user device to improve the performance of the coach (see Para [0494], qualitative notes from supervisor--grouped by subject--and ranked on a scale from good (1) to bad (10), and Para [0570]-[0571], All the activities around a coach are evaluated by the TV system for their impact on member effectiveness and efficiency.  As the system acquires data it can assign a confidence interval to the impact of coaching on the effectiveness and efficiency of a particular member.  This impact analysis is subsequently used to rank coaches)”.


Regarding to claim 21, Whitacre and Mellott and Means combined teach the second aggregated score is an aggregated score of a second coach, an aggregated score of the coach from a different time period, an aggregated score of the coach based on a different agent interaction with a customer, a target score, or a combination thereof score (see Means: Para [0061], the WEI scores may be generated from aggregated averages of employee responses to individual questions, for groups of employees who make up all the reports--direct or indirect--for a particular manager.) The weights to be applied to the individual's question scores may have been determined previously based on analysis of earlier experimental administrations of the set of survey questions).

Regarding to claim 22, Whitacre teaches receive and analyze the agent's interaction with the customer (see Para [0034], the amount of time by each agent spent ‘handling inbound or outbound calls is logged (i.e. receive and record)’, and a wider range of ‘agent contacts may be managed, such as customer contacts initiated (i.e. interaction between an agent and a customer)’ by email or a website form, on a Contact Management System).

With respect to claim 24, Whitacre teaches a method of training a coaching scoring algorithm, which comprises:
receiving and recording a first interaction between an agent and a customer (see Para [0034], the amount of time by each agent spent ‘handling inbound or outbound calls is logged (i.e. receive and record)’, and a wider range of ‘agent contacts may be managed, such as customer contacts initiated (i.e. interaction between an agent and a customer)’ by email or a website form, on a Contact Management System);
 	providing a base algorithm created by linguistic analysis of coaching comments regarding contact center agent interaction with the customer (see Para [0034]-[0035], each agent spent ‘handling inbound or outbound customer’s calls, and one source of assessments of agent performance may be ‘observations input (i.e. coaching comment)’ by ‘a team leader (i.e. coach)’, and Para [0101] further, teaches identifies when the first and last call monitoring evaluation was completed, average overall quality score and the total number of evaluations, thereby assisting in providing coaching and feedback to direct reports on monitoring goals and overall results), wherein the coach is a different  a team leader (i.e. coach) is a different person than an agent and a customer), and the coaching comments comprise suggestions on how the agent can improve agent performance (see Para [0084], a number of performance analysis tools are made available, for instance an agent scorecard that allows a team leader or manager to review the performance summaries and status of a number of employees.  Agent trending reports provides ‘indications (i.e. suggestion)’ of whether a substandard performance is improving or becoming more and more of a problem, and Para [0085] teaches performance results are agent performance feedback items that are created by the team leader and acknowledged by the agent to memorialize coaching for improved performance, and Para [0092] further teaches the team leader provides feedback on the agent's performance, including any corrective action plans that are to be implemented. Thereafter, the team leader captures the individual feedback items from the feedback session into the PPM system).

However, Whitacre does not explicitly teach “providing a text version of previously analyzed coaching comments to the base algorithm; accessing a database storing actionable keywords; and causing the base algorithm to identify actionable keywords in the previously analyzed coaching comments based on the actionable keywords in the database to determine performance of the coach”. 
However, Mellott teaches “providing a text version of previously analyzed coaching comments to the base algorithm (see Fig. 3 and Para [0034] teaches one voice-enabled device 100 (the coach) and its user can enter a Coaching mode in order to listen to another voice-enabled device 200 (the coached) (i.e. first interaction) in accordance with coaching or training the user of that device 200, wherein the coaching user will be "User A" or "Coach", and the user that is being coached will be "User B", or "coached" user, and Para [0035], the voice-enabled device 100 of the coach user (User A) that is coaching another user (User B) includes a voice user interface (VUI) 110 that implements the speech dialog with the coach user, and the voice user interface 110 converts the coach user's spoken utterances or voice commands (i.e. converts coaching comment in to text) to system data or system commands through speech recognition technology, and converts system data or system Prompts to voice Prompts through text-to-speech technology); 
accessing a database storing actionable keywords (see Para [0043], the VUI 110 of voice-enabled device 100 continues to process voice commands and manual inputs from the associated user 130 during the establishment of the connection. In one embodiment, if the user 130 presses a STOP or CANCEL button of the voice-enabled device 100, or gives an abort voice command such as the spoken voice command, "Cancel" (i.e. voice commands and manual inputs from the associated user 130 as ‘coach’ on the coach device corresponding to ‘the actionable keywords in coaching comments))”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings that managing performance of an employee in a customer management service provider of Whitacre with the teachings of Mellott’s method for training a trainee to be coached by a coach in a voice-enabled work environment. Whitacre and Mellott are in the same field of invention 

However, Whitacre and Mellott do not explicitly teach “causing the base algorithm to identify actionable keywords in the previously analyzed coaching comments based on the actionable keywords in the database to determine performance of the coach”.
However, Means teaches “causing the base algorithm to identify actionable keywords in the previously analyzed coaching comments based on the actionable keywords in the database to determine performance of the coach (see Para [0445], the coach's outcome selection is then compared to actual outcomes as a means of improving the coach and coaching method, and Para [0485] teaches coaching notes (i.e. coaching comment), ‘marked as good, neutral or bad (scoring red, yellow or green) (i.e. actionable keywords)’, and Para [0494], qualitative notes (i.e. coaching comment) from supervisor--grouped by subject--and ranked on a scale from good (1) to bad (10) (i.e. determine performance of the coach based on score), wherein [0571] teaches ranking of coaches enables an organization to improve its coaching by developing a coach the coach program, whereby higher ranked coaches provide feedback to lower ranked coaches.  This system allows continual evaluation of coaches and ensures impactful coaching for the team members).


Regarding claim 25, Whitacre teaches creating libraries of customized, and encouraging comment terms and phrases (see Para [0039], selecting what measures are to be assessed, weighting to be applied to the measures, target ranges for grading the weighted measures, and enabling inputs of qualitative assessments, such as comments and enhanced data capture customized by the PPM system). 

With respect to claim 26, Whitacre teaches a method for analyzing comments, which comprises: 
each agent spent ‘handling inbound or outbound customer’s calls, and one source of assessments of agent performance may be ‘observations input (i.e. coaching comment)’ by ‘a team leader (i.e. coach)’, and Para [0101] further, teaches identifies when the first and last call monitoring evaluation was completed, average overall quality score and the total number of evaluations, thereby assisting in providing coaching and feedback to direct reports on monitoring goals and overall results), wherein the coaching comment comprises a suggestion on how the agent can improve agent performance (see Para [0084], a number of performance analysis tools are made available, for instance an agent scorecard that allows a team leader or manager to review the performance summaries and status of a number of employees.  Agent trending reports provides ‘indications (i.e. suggestion)’ of whether a substandard performance is improving or becoming more and more of a problem, and Para [0085] teaches performance results are agent performance feedback items that are created by the team leader and acknowledged by the agent to memorialize coaching for improved performance, and Para [0092] further teaches the team leader provides feedback on the agent's performance, including any corrective action plans that are to be implemented. Thereafter, the team leader captures the individual feedback items from the feedback session into the PPM system).
However, Whitacre does not explicitly teach “converting the coaching comment into text; accessing a database storing keywords”. -7-Christopher DANSON et al.Attorney Docket No.: 49310.28 

one voice-enabled device 100 (the coach) and its user can enter a Coaching mode in order to listen to another voice-enabled device 200 (the coached) (i.e. first interaction) in accordance with coaching or training the user of that device 200, wherein the coaching user will be "User A" or "Coach", and the user that is being coached will be "User B", or "coached" user, and Para [0035], the voice-enabled device 100 of the coach user (User A) that is coaching another user (User B) includes a voice user interface (VUI) 110 that implements the speech dialog with the coach user, and the voice user interface 110 converts the coach user's spoken utterances or voice commands (i.e. converts coaching comment in to text) to system data or system commands through speech recognition technology, and converts system data or system Prompts to voice Prompts through text-to-speech technology); 
accessing a database storing keywords (see Para [0043], the VUI 110 of voice-enabled device 100 continues to process voice commands and manual inputs from the associated user 130 during the establishment of the connection. In one embodiment, if the user 130 presses a STOP or CANCEL button of the voice-enabled device 100, or gives an abort voice command such as the spoken voice command, "Cancel" (i.e. voice commands and manual inputs from the associated user 130 as ‘coach’ on the coach device corresponding to ‘the actionable keywords in coaching comments))”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings that managing performance of an employee in a customer management service provider of Whitacre with the teachings of Mellott’s method for training a trainee to be coached by a coach in a voice-
 Application No. 13/912,918Customer No.: 27683
However, Whitacre and Mellott do not explicitly teach “applying at least one linguistic scoring algorithm to the text of the coaching comment to determine the presence of the keywords from the database in the coaching comment and to score the coaching comment; determining performance of the coach based on the score of the coaching comment; and displaying the score of the coaching comment on a user device to improve the performance of the coach”.
However, Means teaches “applying at least one linguistic scoring algorithm to the text of the coaching comment to determine the presence of the keywords from the database in the coaching comment  and to score the coaching comment (see Para [0445], the coach's outcome selection is then compared to actual outcomes as a means of improving the coach and coaching method, and Para [0485] teaches coaching notes (i.e. coaching comment), ‘marked as good, neutral or bad (scoring red, yellow or green) (i.e. actionable keywords)’); 
determining performance of the coach based on the score of the coaching comment (see Para [0494], qualitative notes (i.e. coaching comment) from supervisor--grouped by subject--and ranked on a scale from good (1) to bad (10) (i.e. determine performance of the coach based on score), wherein [0571] teaches ranking of coaches enables an organization to improve its coaching by developing a coach the coach program, whereby higher ranked coaches provide feedback to lower ranked coaches.  This system allows continual evaluation of coaches and ensures impactful coaching for the team members); and 
displaying the score of the coaching comment on a user device to improve the performance of the coach (see Para [0494], qualitative notes from supervisor--grouped by subject--and ranked on a scale from good (1) to bad (10), and Para [0570]-[0571], All the activities around a coach are evaluated by the TV system for their impact on member effectiveness and efficiency.  As the system acquires data it can assign a confidence interval to the impact of coaching on the effectiveness and efficiency of a particular member.  This impact analysis is subsequently used to rank coaches).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings that managing performance of an employee in a customer management service provider of Whitacre with the teachings of Mellott’s training a trainee to be coached by a coach in a voice-enabled method to include the teachings of Means’s method for providing an employee activity management system. Whitacre, Mellott and Means are in the same field of invention because all of them teach analyzing coaching/training environment. One would have been motivated to make this modification to analyze coaching comments as taught by Means in order to provide users training on specific subject with components within the subject ordered in way so as to improve performance for the subject, and enable a training analyzer system to utilize an adaptive leaning system, thus developing an 

Regarding claim 28, Whitacre teaches instructions, that when executed, determine a target score for the coaching comment (see Para [0037], generating an efficiency score based on a comparison of the call duration information with the time keeping information and efficiency target);
instructions, that when executed, compare the score of the coaching comment to the target score (see Para [0038], the agent may make frequent reference to an agent dashboard that comprehensively and intuitively depicts the agent's performance as compared to targets and as compared to his peers on the team); and
instructions, that when executed, determine whether the coach needs to improve the performance based on the comparison (see Para [0043], with the PPM system prepared, automatic performance data is compiled, and these measures are rolled up as well into a similar performance tracking record for the team leader's performance data).
Regarding claim 29, Whitacre and Mellott and Means teaches wherein applying a linguistic algorithm to the text to score the text of the coaching comment (see Mellott: Para [0035], the voice user interface 110 converts the coach user's spoken utterances or voice commands (i.e. coaching comment) to system data or system commands through speech recognition technology, and converts system data or system Prompts to voice Prompts through text-to-speech technology) comprises determining a number of actionable keywords in the coaching comment, proximity of the actionable keywords to each other in the coaching comment, or both (see Means: Para [0445], the coach's outcome selection is then compared to actual outcomes as a means of improving the coach and coaching method, and Para [0485] teaches coaching notes (i.e. coaching comment), ‘marked as good, neutral or bad (scoring red, yellow or green) (i.e. actionable keywords)’), and Para [0494], qualitative notes from supervisor--grouped by subject--and ranked on a scale from good (1) to bad (10), and Para [0570]-[0571], All the activities around a coach are evaluated by the TV system for their impact on member effectiveness and efficiency.  As the system acquires data it can assign a confidence interval to the impact of coaching on the effectiveness and efficiency of a particular member.  This impact analysis is subsequently used to rank coaches).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McConnell, Matthew G.A. et al. discloses US 2005/0043986 A1 method and system for selecting a preferred contact center agent based on agent proficiency and performance and contact center state.
Szucs; John Joseph et al. discloses US 2013/0204876 A1 system, method and computer program product for automatic topic identification using a hypertext corpus.
Sabol; John M. et al. discloses US 7187790 B2 data processing and feedback method and system.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        02/26/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162